Opinion issued December 17, 2019




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-18-00628-CV
                           ———————————
                          CECIL ADAMS, Appellant
                                       V.
                          REBECCA ROSS, Appellee


            On Appeal from the County Civil Court at Law No. 3
                          Harris County, Texas
                      Trial Court Case No. 1084022


                         MEMORANDUM OPINION

      Appellant, Cecil Adams, filed an appeal from the trial court’s April 9, 2018

summary judgment order and June 6, 2018 order denying his motion for new trial.

We dismiss this appeal as moot.
      In June 2019, it came to this Court’s attention that Adams might be deceased.

Although an appeal may continue as if the appellant were alive, see TEX. R. APP. P.

7.1(a), the Court issued an order requesting a response concerning whether Adams

was deceased. Appellee, Rebecca Ross, filed a response, stating that Adams had

passed away on January 21, 2019, and that Ross was unaware of any probate filings.

Ross also advised this Court that Adams’s former wife, Maxine Trice, had moved to

enforce the mediated settlement agreement in a different trial court cause number,

No. 1044023, in the County Civil Court at Law No. 3, and that the trial court had

entered an order enforcing all terms of the agreement. Ross stated that Trice was

paid her portion of the settlement funds on March 13, 2019, and, because Adams

was subject to a child support lien, Ross paid Adams’s portion of the settlement

funds to the Texas Attorney General on March 19, 2019.

      The current appeal involves the same mediated settlement agreement

adjudicated in Trice’s separate case. In this appeal, Adams had filed a breach of

contract suit against his former wife concerning the mediated settlement agreement.

Because it appears that the issues concerning the settlement agreement have been

resolved in the trial court case filed by Trice, Ross contends that this appeal is moot.

      “Generally, an appeal is moot when the court’s action on the merits cannot

affect the rights of the parties.” VE Corp. v. Ernst & Young, 860 S.W.2d 83, 84 (Tex.

1993). This Court issued a notice on October 8, 2019, advising the parties that the


                                           2
appeal might be moot because the issues in this appeal were adjudicated in trial court

cause number 1044023, styled Maxine Adams and Cecil Adams v. Rebecca Ross.

The Court requested a response within ten days or the appeal would be dismissed as

moot. No response was filed.

      Because it appears that the issues in this appeal concerning breach of the

settlement agreement have already been decided in another trial court case and the

settlement funds have been distributed, we conclude that the issues in this appeal are

moot. See In re J.H.H., a Child, 546 S.W.3d 765, 766 (Tex. App.—Houston [1st

Dist.] 2018, no pet.).

      We dismiss this appeal. Any pending motions are dismissed as moot.

                                  PER CURIAM
Panel Consists of Chief Justice Radack, and Justices Lloyd and Kelly.




                                          3